Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, JR. (US 2013/0021167) (hereinafter Harper) in view of Senarath et al (US 2016/0105821)(hereinafter Senarath).
Regarding claim 1, Harper discloses an apparatus comprising: 
 	an access point (see Harper, Fig. 8, p. [0048], e.g., the network access points 155) comprising: 
 	one or more wireless radios (e.g., the routers 162, the gateway 151, the network access points 155, etc.) configured to communicate with one or more wireless devices (e.g., the WirelessHART field devices 156, 157, the WHAs 158) (see Harper, Fig. 8, p. [0048], e.g., the wireless plant automation network 150); wherein the access point is configured to use multiple subnetwork identifiers to communicate with the one or more wireless devices (see Harper, Fig. 8, p. [0048], e.g., all network devices may support routing and each network device may be globally identified by its HART address).

 	Senarath disclose the above recited limitations (see Seranrath, Fig. 4, p. [0044], e.g., the communications device 100A accesses the communications network 110 through a wireless channel 116 to a network node 600 (e.g., access point), and the device 100A may include additional software to support the display of QoE and cost information and the selection of a QoE for a service or application, and Figs. 6A-6B, p. [0046-0047], e.g., User input (e.g., the device 100A) can generate a request for a particular QoE level for a service or application, or a change of QoE for an application in use, and transmit this information to the network node 600. Based on the requested QoE and the QoE to QoS map 602, the scheduler 608 of the network node 600 can provide the requested QoS).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Senarath’s teachings into Harper.  The suggestion/motivation would have been to provide quality of experience and negotiate a quality of service for digital communications as suggested by Senarath.
 	Regarding claim 2, the combined teachings of Harper and Senarath disclose the apparatus of Claim 1, wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 3, the combined teachings of Harper and Senarath disclose the apparatus of Claim 2, wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], 
 	Regarding claim 4, the combined teachings of Harper and Senarath disclose the apparatus of Claim 2, wherein the access point is configured to communicate with a single device manager associated with the multiple subnetwork identifiers (see Harper, Fig. 8, p. [0035], p. [0042], e.g., The gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 5, the combined teachings of Harper and Senarath disclose the system comprising: the apparatus of Claim 1; and at least one device manager configured to define the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 5, the combined teachings of Harper and Senarath disclose the system of Claim 5, wherein the system comprises multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110, p. [0047], e.g., the communication network 100 as including both a wired plant automation network 110 and a wireless plant automation network 150, and p. [0042], e.g., the network manager software module 153 may be responsible for tasks such as configuration of the communication network 100, scheduling of communications between multiple WirelessHART devices (e.g., 
 	Regarding claim 7, the combined teachings of Harper and Senarath disclose the system of Claim 5, wherein the system comprises a single device manager associated with the multiple subnetwork identifiers (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 8, Harper discloses a method comprising: 
communicating with one or more wireless devices using one or more wireless radios of an access point (e.g., the WirelessHART field devices 156, 157, the WHAs 158) (see Harper, Fig. 8, p. [0048], e.g., the wireless plant automation network 150); 
using, by the access point, multiple subnetwork identifiers to communicate with the one or more wireless devices (see Harper, Fig. 8, p. [0048], e.g., the wireless plant automation network 150); wherein the access point is configured to use multiple subnetwork identifiers to communicate with the one or more wireless devices (see Harper, Fig. 8, p. [0048], e.g., all network devices may support routing and each network device may be globally identified by its HART address).
 	However, Harper does not expressly disclose the method comprising: enforcing quality of service (QoS) based on multiple applications associated with the one or more wireless devices using one or more processors of the access point.
 	Senarath disclose the above recited limitations (see Seranrath, Fig. 4, p. [0044], e.g., the communications device 100A accesses the communications network 110 through a wireless channel 116 to a network node 600 (e.g., access point), and the device 100A may include additional software to support the display of QoE and cost information and the selection of a QoE for a service or application, and Figs. 6A-6B, p. [0046-0047], e.g., User input (e.g., the 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Senarath’s teachings into Harper.  The suggestion/motivation would have been to provide quality of experience and negotiate a quality of service for digital communications as suggested by Senarath.
 	Regarding claim 9, the combined teachings of Harper and Senarath disclose the method of claim 8 wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110, p. [0047], e.g., the communication network 100 as including both a wired plant automation network 110 and a wireless plant automation network 150, and p. [0042], e.g., the network manager software module 153 may be responsible for tasks such as configuration of the communication network 100, scheduling of communications between multiple WirelessHART devices (e.g., configuring superframes), management of routing tables, and monitoring and reporting of the health of the wireless plant automation network 150).
 	Regarding claim 10, the combined teachings of Harper and Senarath disclose the method of claim 8 wherein the access point is configured to communicate with a single device manager associated with multiple subnetwork identifiers (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).


 	Regarding claim 11, the combined teachings of Harper and Senarath disclose the method of claim 8 wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Li et al (US 2007/0195729)(hereinafter Li).
 	Regarding claim 10, Harper discloses a method comprising: 
commissioning a wireless network associated with an industrial process control and automation system (see Harper, Fig. 8, p. [0047], e.g., a wireless plant automation network 150) ; wherein the multiple subnetwork identifiers are selected based on at least one of application needs within the industrial process control and automation system; types of devices used in the industrial process control and automation system (see Harper, Fig. 8, p. [0048], e.g., all network devices may support routing and each network device may be globally identified by its HART address); areas or zones associated with the industrial process control and automation system; roles or privileges for users associated with the industrial process control and automation system; and  wireless communication protocols used in the wireless network (see Harper, p. [0035],e.g., the control system 100 includes a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).

 	However, Harper do not expressly disclose the method comprising: assigning multiple subnetwork identifiers to the wireless network during the commissioning.
 	Li disclose the above recited limitations (see Li, p. [0020], e.g., network addresses assigned by the joining node remain coordinated with the network address assigned to its wireless interface, and since the subnet identifier for these external network addresses correlates to the host identifier for the wireless interface of the node and the host identifier assigned to the wireless interface is uniquely resolved through the wireless network, any two subnets that connect to different wireless nodes will be assigned different subnet identifiers, such that no two devices found in these subnets will have the same network address).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Li’s teachings into Harper.  The suggestion/motivation would have been to provide a wireless network address to the wireless interface associated with the node for   configuring a node in a wireless network to interface with an external network as suggested by Li.
 	Regarding claim 12, the combined teachings of Harper and Li disclose the method of claim 11 wherein the access point is configured to communicate with multiple device managers each associated with a different subnetwork identifier (see Harper, Fig. 8, p. [0035], e.g., the controllers 114 are communicatively coupled to the field devices 122 of the wired plant automation network 110, p. [0047], e.g., the communication network 100 as including both a wired plant automation network 110 and a wireless plant automation network 150, and p. [0042], e.g., the network manager software module 153 may be responsible for tasks such as configuration of the communication network 100, scheduling of communications between 
 	Regarding claim 13, the combined teachings of Harper and Li disclose the method of claim 8 wherein the access point is configured to communicate with a single device manager associated with multiple subnetwork identifiers (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
 	Regarding claim 14, the combined teachings of Harper and Li disclose the method of claim 8 wherein the access point is further configured to communicate with at least one device manager that defines the QoS for the applications (see Harper, Fig. 8, p. [0042], e.g., the gateway device 151 may additionally contain a network manager software module 153).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477